Citation Nr: 9929627	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to March 
1976.  He died on October [redacted], 1997.  The appellant is 
his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1. The veteran died on October [redacted], 1997 of natural causes.

2. The veteran was service connected for Posttraumatic Stress 
Disorder (PTSD) 
with a 100 percent disability evaluation at the time of his 
death.

3.  There is no competent medical evidence that consumption 
of alcohol contributed to the veteran's death.


CONCLUSION OF LAW

The appellant's claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that her father died due to 
gastrointestinal (GI) bleeding and that this bleeding was 
caused by his ongoing problems with alcoholism.  She further 
contends that the veteran's alcoholism can be directly linked 
to his service connected PTSD.  Therefore, she argues that 
the cause of the veteran's death should be service connected.  

To establish service connection for the cause of the 
veteran's death, it must be shown that a service connected 
disability caused, hastened, or substantially and materially 
contributed to the death.  38 U.S.C.A. § 1310(b) (West 1991).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  

The threshold question before the Board, however, is whether 
the appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990). In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.  Epps at 1467-68 (1997).

The veteran died on October [redacted], 1997.  The death certificate 
lists the cause of death as natural causes.  The appellant 
has also submitted a coroner's report that expands on the 
cause of death.  In the circumstances of death section, the 
corner writes that the "decedent reportedly was alcoholic 
and had ulcers.  He was ill for about a week and would not 
see a physician.  He was found dead in his home by relatives.  
Evidence of GI bleeding was found in the bathroom."  

The medical evidence here shows that the veteran sought 
repeated treatment for his alcoholism and PTSD.  The record 
is replete with instances of the veteran reporting to VA 
hospital in an intoxicated state requesting treatment.  
Therefore, the Board does not question that the veteran 
suffered from both PTSD and alcoholism. 

A careful review of the evidence reveals that there is no 
competent medical evidence linking the veteran's cause of 
death to his period of active service.  Furthermore, there is 
no competent medical evidence that the veteran's fatal 
illness was caused by alcoholism.  While the coroner's 
statement reflects that there was alcohol use in the 
veteran's past, it does not indicate that consumption of 
alcohol or alcoholism contributed to death.  Therefore, the 
Board need not determine whether the veteran's alcoholism was 
secondary to his PTSD.  The appellant has stated her belief 
that the veteran's death was caused by alcohol consumption.  
However, the Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the 
appellant possesses the medical training and expertise 
necessary to render a cause of the veteran's death, her lay 
statements alone cannot serve as a sufficient predicate upon 
which to find the claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

The Board recognizes that the appellant has submitted an 
excerpt from a book relating to PSTD.  The excerpt opines 
that combat veterans appear to self medicate with alcohol to 
suppress PTSD symptoms.  She thus contends that her father so 
self-medicated and that this alcohol abuse is directly linked 
to the PTSD.  Initially, while the Board notes that this 
except may well be true, the opinions offered relate to 
combat veterans generally and not to the veteran 
specifically.  In other words, this general opinion could not 
establish that the veteran's alcoholism in this case was 
related to his PTSD.  See Sacks v. West, 11 Vet. App. 314, 
316 (1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996), 
for the proposition that treatise evidence which is general 
and inconclusive cannot provide the basis for a well-grounded 
claim.  Furthermore, as discussed above, the appellant's 
claim is that the cause of the veteran's death is related to 
his alcohol abuse and no medical evidence supports that 
contention.  

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the appellant's claim.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the appellant of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied as not well 
grounded.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

